On the 19th day of April, 1916, there was filed in this court a petition for change of judge in a case pending in the county court of Cotton county wherein the petitioners S.Q. Miller, F.H. Everts and J.H. Bonner were by information charged with the unlawful conveyance of intoxicating liquor from the Burkburnett Bridge across Red River to a point about one mile north of said bridge. Attached to said petition was an affidavit for change of judge as filed in said county court alleging bias and prejudice against J.C. Norman, judge of the county court of said county and asking for a change of judge therein. By agreement of the parties the case was submitted on a demurrer to the petition for change of judge.
It is the opinion of this court that the demurrer interposed to the petition is well taken. The demurrer is therefore sustained and the writ denied.